***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-14-0000986
                                                              14-DEC-2017
                                                              08:33 AM




           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                ---o0o---


                          STATE OF HAWAII,
                   Respondent/Plaintiff-Appellant,

                                    vs.

                          THOMAS A. RUSSO,
                   Petitioner/Defendant-Appellee.


                            SCWC-14-0000986

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-14-0000986; 2DCW-12-0000873)

                           DECEMBER 14, 2017

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                OPINION OF THE COURT BY POLLACK, J.

          This case arises out of a 2012 incident that occurred

on the shoulder of Haleakala Highway in Maui County while Thomas

Russo was filming police officers conducting a traffic

enforcement operation.     During Russo’s filming of the traffic

stop with his cell phone, he was arrested for interfering with

government operations and other offenses.         Russo was
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


subsequently charged with failing to comply with a lawful order

of a police officer, an offense for which he had not been

arrested.   Russo has consistently maintained that his filming of

police activity was protected by the United States and Hawaii

Constitutions.

            We join those jurisdictions that recognize that there

is a constitutional right of the public to film the official

activities of police officers in a public place.           But because we

conclude that the record does not support a finding of probable

cause that Russo failed to comply with a police officer’s order,

we do not address whether Russo’s constitutional right to access

and film the traffic stop was infringed in this case.

Accordingly, we vacate the Intermediate Court of Appeals’

summary disposition order and affirm the district court’s order

that dismissed this case with prejudice.

               I.       FACTS AND PROCEDURAL HISTORY

            On November 20, 2012, Russo was arrested on Haleakala

Highway by Maui Police Department (MPD) Officers Rusty Lawson

and John Fairchild for obstructing government operations,

resisting arrest, and harassment.        Russo was later charged by

complaint with failure to comply with a lawful order or

direction of a police officer in violation of Hawaii Revised




                                     2
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


Statutes (HRS) § 291C-23 (2007)1 and disorderly conduct in

violation of HRS § 711-1101(1)(d) (1993 & Supp. 2003).2              At

arraignment on January 24, 2013, Russo pleaded not guilty to the

charges.

                           A. Motion to Dismiss

            On December 27, 2013, Russo filed a motion to dismiss

the case against him based on the First Amendment to the United

States Constitution, or, alternatively, on the ground that there

was no probable cause to support the charges.           In his motion to

dismiss, Russo contended that this case was “about a police

officer arresting a journalist covering a news story because the

officer did not want to be filmed.”         Specifically, Russo

contended that he was the publisher of Maui Time Publications

      1
            HRS § 291C-23 provides as follows:

            It shall be a petty misdemeanor for any person to wilfully
            fail or refuse to comply with any lawful order or direction
            of any police officer invested by law with authority to
            direct, control, or regulate traffic.
      2
            HRS § 711-1101 provides, in relevant part, as follows:

            (1) A person commits the offense of disorderly conduct if,
            with intent to cause physical inconvenience or alarm by a
            member or members of the public, or recklessly creating a
            risk thereof, the person:

                  . . .

                  (d) Creates a hazardous or physically offensive
                  condition by any act which is not performed under any
                  authorized license or permit . . . .

The complaint filed by the State of Hawaii alleged the disorderly conduct
charge as a petty misdemeanor offense under HRS § 711-1101(3).




                                      3
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


and engaged in investigative journalism regarding current

events, the arts, and other news of Maui County.           According to

Russo, on November 20, 2012, he pulled over onto the shoulder

while driving along Haleakala Highway to investigate an ongoing

law enforcement operation.      Russo began filming two police

officers who were conducting a traffic stop and was arrested for

obstructing government operations shortly thereafter.

            In his motion to dismiss, Russo argued that the First

Amendment to the United States Constitution protects the right

to take photographs and videos of public places, which includes

the right to film the activities and operations of police

officers.    Russo contended that the First Amendment right to

record police activity is limited only by reasonable time,

place, and manner restrictions.          Russo submitted that he had

complied with all police orders given to him by the MPD officers

at the traffic stop that he was filming, that his recording was

from a safe distance, and that he did not obstruct the officers

conducting the stop.     Thus, according to Russo, the case against

him should be dismissed because his conduct was protected by the

First Amendment.

            In the alternative, Russo contended that the case

should be dismissed for lack of probable cause.          Russo submitted

that the charge of failure to comply with a lawful order of a

police officer was unsupported by probable cause because he was

                                     4
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


actually complying with the police officers’ orders and

directions.    Russo also argued that the statute under which he

was charged did not apply to his alleged failure to comply with

the officers’ order because the law “prohibits a driver from

ignoring [a police officer’s] traffic directions . . . not an

officer yelling at someone on the side of a road.”

Additionally, Russo argued that the disorderly conduct charge

should be dismissed because he was not “disorderly” or

“persisting” in disorderly conduct, nor was there any evidence

that he was “creating a ‘hazardous and/or physically offensive’

condition.”3

            In response, the State argued that Russo “did not

simply want to record the traffic stop, but wanted to interfere

with the administration of the stop.”         The State acknowledged

that other jurisdictions had held videotaping public officials

to be protected under the First Amendment.          The State submitted,

however, that this right has limitations and is subject to

reasonable time, place, and manner restrictions.            The State

contended that the MPD police officers determined that the area


     3
            Russo further asserted that even if the court found that probable
cause did exist, the disorderly conduct statute under which he was charged
was overbroad and void for unconstitutional vagueness, as well as
unconstitutional as applied in order to criminalize the filming of police
officers. Additionally, Russo asserted that the complaint failed to
sufficiently and properly allege the essential elements of the disorderly
conduct charge.




                                      5
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


where the traffic stop was being conducted was not a reasonable

place to film police because it was not safe, and Russo’s

actions in entering and remaining in the traffic stop area were

therefore not constitutionally protected.          According to the

State, Russo failed to comply with the directives to “step

back,” to “cease interfering with the traffic stop,” and to

“stop resisting arrest.”       Thus, the State submitted that the

officers exercised proper caution in addressing the situation

and probable cause existed to support the charges.4

                B. Hearing on Russo’s Motion to Dismiss

            At the hearing on Russo’s motion to dismiss,5 the State

called MPD Officer Rusty Lawson to testify regarding the events

leading to Russo’s arrest.       Officer Lawson testified that he had

been employed by the MPD for eight and a half years and was at

that time assigned to the traffic division DUI task force.              On

November 20, 2012, Officer Lawson was assigned to conduct a

specific traffic enforcement called “Operation Recon,” during

which MPD sought to enforce traffic regulations relating to

“lifted vehicles, tires extended beyond the fenders, window

     4
            The State also rejected Russo’s argument that the statutes under
which he was charged were void for vagueness and unconstitutionally
overbroad, and that the elements of disorderly conduct were deficiently
alleged. The State likewise contended that the charge of disorderly conduct
was supported by the fact that Russo was consciously attempting to distract
Officers Fairchild and Lawson and that “Russo wanted to be arrested.”
     5
            The Honorable Kelsey T. Kawano presided.




                                      6
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


tints, or any other traffic violations [MPD] could see.”

Officer Lawson testified that he was the acting supervisor of

the operation, which involved between five and seven officers,

and that he and Officer John Fairchild were positioned in the

same area on the side of Haleakala Highway.           Officer Lawson

testified that he was conducting a traffic stop for a possible

window tint violation prior to his interaction with Russo.               His

unmarked police vehicle was parked on the grassy shoulder of the

highway, as was Officer Fairchild’s vehicle and the vehicle

belonging to the individual subject to the traffic stop.

            At this point in Officer Lawson’s testimony, the State

played a video recording comprised of three individual clips

taken by Russo showing the events leading up to Russo’s arrest,

which had previously been stipulated into evidence by the State

and the defense.     In the first clip, Russo holds the recording

device6 and can be heard speaking in the background.            The device

appears to be taking video from behind the windshield of a

vehicle parked on the shoulder of Haleakala Highway in which

Russo is sitting.

            The video depicts Russo exiting his vehicle and

walking towards the cars parked in front of him.            The camera


     6
            The record suggests that Russo used a cellular phone to take the
video recordings.




                                      7
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


pans along Haleakala Highway as Russo narrates that the road is

“backed up” with traffic.      The camera then focuses on the

vehicles parked ahead on the side of the highway, and two

uniformed police officers wearing orange and yellow vests are

seen walking near one of the vehicles.         Russo continues to walk

towards these uniformed officers, and one of the officers--

subsequently identified as Officer Fairchild--can be heard

asking Russo to turn his hazard lights on.         Russo replies, “Sure

I can do that.”    Officer Fairchild then walks back towards the

parked vehicles, and Russo appears to begin walking back towards

his vehicle.

            In the second clip, the recording begins with the

camera pointed towards Russo’s parked car.         The vehicle’s hazard

lights are on.    Russo appears to begin walking towards the

vehicles parked ahead, where Officer Fairchild and the second

uniformed police officer--identified as Officer Lawson--are

standing.

            In the third and final clip, which appears to be an

immediate continuation from the second clip, Russo continues to

walk towards the vehicles parked ahead.         Russo comes into

proximity with the closest vehicle, which appears to be an

unmarked police car.     Officer Fairchild, who is standing next to

this first unmarked vehicle, sees Russo approaching and appears

to wave his hand.    As Russo comes closer to the officer, the

                                     8
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


officer again appears to wave his hand to indicate the shoulder

of the highway and states to Russo that the police are pulling

people over “in this area here.”           Russo then questions Officer

Fairchild as to why the police are pulling people over, to which

the officer responds, “Traffic violations.”          Russo asks Officer

Fairchild whether he thinks it is “justifiable to back traffic

all the way up to Haliimaile,” and they engage in a brief

dialogue regarding the extent of the surrounding traffic.             The

officer again waves his hand along the highway shoulder and

states to Russo, “We’re pulling peop--cars over in this area

right here okay, so please step off to the side I don’t want you

to get run over.”    Russo responds, “Okay.”

          At this point, Russo appears to begin walking away

from Officer Fairchild and towards the second unmarked police

vehicle, which is parked immediately behind the car subject to

the traffic stop; Officer Lawson can be seen standing at the

driver-side window of the vehicle subject to the stop.            As Russo

approaches the area parallel to the front passenger-side of the

stopped vehicle, Officer Lawson leaves his position at the

driver-side window and walks around the front of the vehicle

towards Russo.    The following exchange occurs:

          Officer: Excuse me, sir --

          Russo: Yes sir?




                                       9
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


          Officer: Can you stand back there? Can you stand back
          there? Don’t come over here. There’s a traffic stop being
          conducted. Can you stand -- can you stand back there?

As the officer asks Russo to “stand back there,” he points

backwards in the general direction of Officer Fairchild’s and

Russo’s parked vehicles.

          In response to Officer Lawson’s request, Russo

answers, “Uh -- no, I’m [inaudible].”        Russo is interrupted by

the officer, who states, “You’re obstructing a government

operation.”   Russo responds that he is “not obstructing at all”

and appears to walk backwards, away from the officer.            Again

pointing in the general direction of Russo’s vehicle, Officer

Lawson states, “Don’t intervene . . . this is a traffic stop . .

. you need to stand back there.”

          Russo can then be heard asking, “Where can I stand?”

Russo walks a few steps to the right--away from the highway, and

towards what appears to be an adjacent field--and asks, “Can I

stand here . . . this is private property, right?”           The officer

appears to indicate that Russo cannot stand there, gesturing

again in the general direction of Russo’s vehicle and stating,

“You stand back there, you’re on private property.”           Russo then

takes several steps back towards the highway, closer to the

officer, and asks, “Can I stand on public property?”           At this

point, Russo can be heard telling Officer Lawson, “Don’t -- are

you touching me -- you’re touching me.”         Officer Lawson then


                                    10
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


places his right hand on his belt and states, “I’ll arrest you

for obstructing.”    Russo repeats that he is “not obstructing

anything” and relays that “[he has] got video.”

          Russo begins walking backwards again, away from the

officer and towards Russo’s car.         Officer Lawson continues to

walk towards Russo, repeatedly stating that “there’s a traffic

stop back here” and asking him to “stand back there.”            Officer

Fairchild then joins Officer Lawson, and both continue to walk

towards Russo as he backs away.       As he walks backwards, away

from the officers, Russo states, “this is more than a traffic

stop . . . this is a circus,” and he repeats that he is not

obstructing anything.     Officer Lawson responds that he “told

[Russo] five times” and states that he will “place [Russo] under

arrest” for “obstructing government operations.”           Russo then

identifies himself by name and relates that he is a member of

the media.   As he continues to walk backwards and as Officer

Lawson continues approaching him, Russo can be heard stating

twice, “Don’t touch me, officer.”        Officer Lawson then states,

“Sir . . . sir, you need to comply,” to which Russo responds, “I

am complying officer, I am . . . I am.”

          The camera tilts down towards the ground as a scuffle

ensues, at which point the video recording suggests that Russo

is placed under arrest.     An officer is heard telling Russo,

“Stop resisting, stop resisting,” and that the officer was

                                    11
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


“sorry about this.”     Russo replies, “I’m not resisting . . . I

was walking backwards, just as the video shows, officer.”             Russo

can then be heard stating, “No, no . . . you’re not allowed to

take my phone.”    At this point, the video footage concludes.

           After the State played the video, Officer Lawson

testified that he directed Russo to “step and/or stand back”

around “five, six, seven times.”         He also testified regarding

the procedures that the MPD has in place concerning media

contact.   When asked to describe the MPD’s policy governing when

members of the media are permitted to film police activity,

Officer Lawson suggested that the MPD may in some situations

require a pre-approved media pass:

           I don’t think it governs as far as filming the police, but
           I believe it’s a -- I guess a courtesy request of the media
           to contact the police department for, I guess, what they
           call like a media pass. Any media from the police
           department has to go through our chief. I cannot make any
           statements of the media. But if such, they wanted to come
           and give, I guess, a courtesy to these guys or to the media
           to have like a sit-in or like a ride-along, that’s no
           problem, as long as it’s cleared with the chief of police.

Officer Lawson further testified that he was not notified by the

MPD that the media would be recording the police during

Operation Recon.

           Following Officer Lawson’s testimony, the State called

to the stand the individual subject to the traffic stop that was

occurring at the time of Russo’s arrest (the witness).            The

witness testified that during the traffic stop, she observed

Russo with a phone but did not know that he was taking a video

                                    12
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


recording until she was told by Officer Lawson.          The witness

stated that she did not feel scared during the incident and that

she never told Officer Lawson that she felt threatened.

          Also at the motion to dismiss proceeding, the defense

elicited testimony regarding “national standards of care”

applicable to filming police officers in public from Mickey H.

Osterreicher, who was qualified by the court as an expert

witness in the area of film journalism, photography, and

journalism.   Osterreicher testified that, based upon his review

of the video footage, Officer Lawson’s directions throughout the

encounter were unclear and were not reasonable time, place, or

manner restrictions.     Russo emphasized in his closing argument

that the orders were too vague to comply with, arguing that

“Officer Lawson never s[aid], sir, can you move 15 feet away”

and instead said only “go over there, go over there.”

          On July 9, 2014, the district court issued its oral

ruling, findings of fact (FOFs), and conclusions of law (COLs)

regarding Russo’s motion to dismiss.        In its FOFs, the court

found that Russo complied with Officer Fairchild’s request that

he turn on his hazard lights.       The court also found, however,

that Russo was instructed multiple times to step back out of the

area where the traffic stop was occurring.         The court determined

that Russo did not comply with the order to step back and



                                    13
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


continued to engage the officers.7        In addition, the court

determined that the instructions to step back were not specific

as to time, place, or manner as testified to by defense expert

Osterreicher.

            In its COLs, the district court concluded that

probable cause did not exist for the arrest of Russo on either

charge.   The court determined that HRS § 291C-23, which sets

forth the offense of failure to comply with the lawful order of

a police officer, did not apply to Russo’s conduct.            The court

reasoned that under HRS § 291C-21 (2007), the provisions of

Parts III to XIV of the traffic code relating to the operation

of vehicles refer exclusively to the operation of vehicles upon

highways except where a different place is specifically referred

to in a given section.      See HRS § 291C-21.      Because the offense

of failure to comply with the lawful order of a police officer

is codified within Part III of the traffic code, the court

determined that, pursuant to HRS § 291C-21, the offense only

applies to conduct relating to the operation of vehicles upon

highways.    And, since Russo’s conduct did not involve operation


     7
            It appears that the district court understood the officers’
multiple instructions to stand and/or step back to collectively be a single
“lawful direction” or order to do so. Thus, although the State and the
defense have alternatively characterized the question as whether Russo
violated an “order” or multiple “orders,” we find it most appropriate to
consider whether Russo violated the collective order made by Officers Lawson
and Fairchild to stand and/or step back.




                                     14
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


of a vehicle upon a highway, the court reasoned that the offense

of failure to comply with a lawful order of a police officer did

not apply.

           With respect to the charge of disorderly conduct, the

district court concluded that the evidence was entirely unclear

as to whether, by failing to follow the officers’ directions,

Russo created hazardous conditions posing a risk of physical

inconvenience or alarm to members of the public within the

meaning of the disorderly conduct statute.         The court thus

determined that there was no probable cause to support the

charge.

           Regarding Russo’s argument based on the First

Amendment, the district court concluded that it was Russo’s

burden to establish that his rights were infringed, and that he

failed to do so.    The court determined that the case did not

involve police officers objecting to Russo videotaping, but,

rather, Russo’s failure to heed their instructions based on

their view that he was hindering their operations.           The court

also concluded that Russo had not satisfied his burden of

demonstrating that the instructions given by the police officers

were unconstitutionally vague as to time, place, and manner.

However, the court determined that it did not have to base its

decision on the constitutional question in light of its other

rulings.

                                    15
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


           The district court thus dismissed both charges for

lack of probable cause and entered a Notice of Entry of Judgment

And/Or Order (Order of Dismissal), which dismissed both charges

with prejudice.     The State timely filed a notice of appeal to

the Intermediate Court of Appeals (ICA) from the Order of

Dismissal.

                            C. ICA Proceedings

           In a summary disposition order (SDO), the ICA

concluded that the district court erred in dismissing the charge

of failure to comply with a lawful order of a police officer.8

The ICA determined that the restrictive language in HRS § 291C-

21 means that, where specific provisions of HRS Chapter 291C,

Parts III to XIV, relate to the operation of vehicles, “only the

operation of vehicles upon highways is covered unless a

different place is specifically referred to in that provision.”

The failure to comply with a lawful order offense was not

limited to the operation of vehicles, the ICA reasoned, and

therefore could be applied to Russo’s conduct as a pedestrian

where he interacted with police officers who were regulating

traffic.


      8
            Because the State did not challenge the district court’s
dismissal of the disorderly conduct charge, the ICA did not address it on
appeal. The ICA’s SDO can be found at State v. Russo, No. CAAP-14-0000986,
2017 WL 1194000 (Haw. App. Mar. 31, 2017).




                                     16
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


          The ICA next considered whether probable cause

supported the charge.     The ICA determined that probable cause

did exist to support the charge of failure to comply with a

lawful order of a police officer, relying on the following

factual findings of the district court: (1) Russo was informed

by the officers involved in traffic enforcement that he was in

their area of operations and in danger of being struck by a

vehicle; (2) Russo was told multiple times to step back out of

the area of operation by the two officers; and (3) Russo did not

comply with the officers’ instructions.

          The ICA majority therefore concluded that the district

court erred in dismissing the charge of failure to comply with a

lawful order of a police officer in violation of HRS § 291C-23.

Accordingly, the ICA vacated the district court’s Order of

Dismissal and remanded the case for further proceedings.

          Chief Judge Craig H. Nakamura issued a concurring and

dissenting opinion in which he agreed with the ICA majority’s

interpretation of HRS §§ 291C-21 and 291C-23, but he disagreed

that the charge of failure to comply with a lawful order of a

police officer in this case was supported by probable cause.

The Chief Judge stated that his review of the video footage

showed that “although Russo questioned the officers’ authority

to order him from the scene, he was complying with the officers’

order, retreating and walking backward away from the approaching

                                    17
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


officers and their area of operation, when the officers arrested

him.”   Chief Judge Nakamura thus concluded that probable cause

was lacking because “[t]he video recording shows that Russo did

not willfully fail or refuse to comply with the officers’ order

to stand back or move,” and that any finding made by the

district court to the contrary was clearly erroneous.            Thus,

Chief Judge Nakamura would have affirmed the district court’s

dismissal of the failure to comply charge on the alternative

ground that insufficient probable cause existed to support the

charge.

                   II.       STANDARDS OF REVIEW

          Probable cause determinations are reviewed on appeal

under a de novo standard.      State v. Kaleohano, 99 Hawaii 370,

375, 56 P.3d 138, 143 (2002) (citing State v. Navas, 81 Hawaii

113, 123, 913 P.2d 39, 49 (1996)).

          A court’s findings of fact are reviewed under the

“clearly erroneous” standard.       Id.   “A finding of fact is

clearly erroneous when, despite evidence to support the finding,

the appellate court is left with the definite and firm

conviction in reviewing the entire evidence that a mistake has

been committed.”    Id. (quoting Dan v. State, 76 Hawaii 423, 428,

879 P.2d 528, 533 (1994)).      A court’s conclusions of law are

reviewed under the “right/wrong” standard, which “allows the


                                    18
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


appellate court to ‘examine the facts and answer the question

without being required to give any weight to the trial court’s

answer to it.’”    Id. (quoting State v. Lopez, 78 Hawaii 433,

440, 896 P.2d 889, 896 (1995)).

          “The interpretation of a statute is a question of law

reviewable de novo.”     State v. Arceo, 84 Hawaii 1, 10, 928 P.2d
843, 852 (1996) (quoting State v. Camara, 81 Hawaii 324, 329,

916 P.2d 1225, 1230 (1996)).

          The court “answers questions of constitutional law by

‘exercising our own independent judgment based on the facts of

the case.’”   State v. Aplaca, 96 Hawaii 17, 22, 25 P.3d 792, 797

(2001) (quoting State v. Jenkins, 93 Hawaii 87, 100, 997 P.2d
13, 26 (2000)).    “Thus, questions of constitutional law are

reviewed on appeal ‘under the “right/wrong” standard.’”            Id.

(quoting Jenkins, 93 Hawaii at 100, 997 P.2d at 26).

                        III.      DISCUSSION

          In his application for a writ of certiorari, Russo

argues that the district court correctly dismissed the charge of

failure to comply with a lawful order of a police officer for

lack of probable cause and thus the ICA erred in vacating the

Order of Dismissal.     Russo contends that even if the ICA

concluded that the district court’s interpretation of HRS §




                                    19
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


291C-23 was incorrect,9 the ICA was obligated to affirm the

dismissal order on the alternative ground that there was no

probable cause supporting the complaint against Russo.

Specifically, Russo submits that there was no proof that he

willfully failed or refused to comply with a police officer’s

order.   Russo also argues that the ICA majority erred in not

considering the merits of his First Amendment argument that he

has a constitutional right to film police activity, subject to

reasonable time, place, and manner restrictions.            In addition,

Russo submits that the district court wrongly concluded that he

had the burden of proof to establish that the police

instructions were unreasonable and the command to stand away

from the traffic stop was too vague to be a reasonable time,

place, and manner restriction.

           To resolve the merits of Russo’s arguments on

certiorari, we consider whether the ICA correctly concluded that

the charge of failure to comply with a lawful order of a police

officer was supported by probable cause.          Because the ICA failed

to address Russo’s constitutional argument when it vacated the


     9
            In light of Russo’s conditional acknowledgment of the ICA’s
interpretation of HRS § 291C-21, we note our agreement with the ICA’s reading
of the statute. Pursuant to HRS § 291C-21, when a provision codified within
Parts III through XIV “relat[es] to the operation of vehicles,” that
provision must be interpreted to refer only to “the operation of vehicles
upon highways” unless otherwise specified. Where the provision is codified
within Parts III through XIV but does not “relat[e] to the operation of
vehicles,” HRS § 291C-21 does not speak to that provision’s interpretation.



                                     20
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


Order of Dismissal, and because the determination of whether the

police officers’ order was “lawful” within the meaning of HRS §

291C-23 depends in part on whether the order comported with the

state and federal constitutions, we also address the existence

of a constitutionally-protected right to photograph and film

police officers in public.

         A. “Lawful Order” and First Amendment Implications

          A person commits the offense set forth by HRS § 291C-

23 when the person willfully fails or refuses to comply with

“any lawful order or direction” of a police officer authorized

by law to direct, control, or regulate traffic.          HRS § 291C-23

(emphasis added).    Thus, a necessary predicate to a finding of

guilt under HRS § 291C-23 is the existence of a “lawful order or

direction” by a police officer.       Id.

          At the motion to dismiss proceeding and on appeal,

Russo has argued that, irrespective of his compliance or alleged

noncompliance with the officers’ order to “stand over there” or

“step back,” this order was not “lawful” within the meaning of

HRS § 291C-23 because it infringed on his First Amendment right

to photograph and film police officers in public.           The State

appears to acknowledge the existence of this First Amendment

right, but it contends that Russo’s actions in entering or

remaining in the traffic stop area were not constitutionally

protected and that the officers’ order was a reasonable

                                    21
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


restriction.    The district court declined to expressly rule on

First Amendment grounds, but it concluded that it was Russo’s

burden to demonstrate that the order was unconstitutionally

vague as to time, place, or manner, and that Russo had failed to

make this showing.      The ICA did not consider any constitutional

implications of the officers’ conduct when it vacated the

district court’s dismissal order and remanded the case for

further proceedings, despite the fact that Russo had urged the

ICA to affirm the dismissal on First Amendment grounds.

           Although not addressed by the ICA, the

constitutionality of the officers’ order to stand or step back

is inextricably intertwined with the State’s allegation that

Russo violated HRS § 291C-23.        If the order did not comport with

the federal and state constitutions, the Hawaii Revised

Statutes, or other principles of law, it was not “lawful” within

the meaning of the statute, and HRS § 291C-23 would thus impose

no requirement of compliance.10       Further, the issuance of a

lawful order or direction is an essential element of the offense

set forth in HRS § 291C-23, thereby indicating that, contrary to

the district court’s conclusion, it is the State’s burden to

     10
            See, e.g., State v. Ausmus, 85 P.3d 864, 869 (Or. 2003) (holding
that in the context of a disorderly conduct statute that prohibited certain
refusals to “comply with a lawful order of the police to disperse,” the term
“lawful order” means “an order that is authorized by, and is not contrary to,
substantive law”).




                                     22
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


prove the existence of a “lawful order” rather than the

defendant’s burden to prove that the order was unlawful.11

Accordingly, we address the existence of a First Amendment right

to photograph and film the police and its limitations.12

            The First Amendment to the United States Constitution

states in relevant part that “Congress shall make no law . . .

abridging the freedom of speech, or of the press.”            U.S. Const.

amend. I.    Article I, section 4 of the Hawaii Constitution

likewise provides that “[n]o law shall be enacted . . .

abridging the freedom of speech or of the press.”            Haw. Const.

art. I, § 4.    This court has interpreted the free speech rights


      11
            In the context of other offenses that render unlawful the refusal
to comply with the order of a court or police officer, Hawaii courts have
likewise interpreted the issuance of the predicate order to constitute an
essential element of the charge that must be proved beyond a reasonable doubt
by the State. See State v. Kalaola, 124 Hawaii 43, 49, 237 P.3d 1109, 1115
(2010) (setting forth that the offense of failure to disperse upon law
enforcement officer’s order has, as an essential element, that the defendant
was “ordered by a law enforcement officer to disperse,” which the State must
prove beyond a reasonable doubt); State v. Alvarez, 96 Hawaii 42, 25 P.3d 817
(App. 2001) (stating that the offense of failure to obey a lawful order
issued pursuant to familial abuse statute has, as an essential element, the
defendant’s receipt of the lawful order, which the State must prove beyond a
reasonable doubt); State v. King, 139 Hawaii 249, 257, 386 P.3d 886, 894
(2016) (interpreting the “‘lawful order’ element” of the offense of second-
degree burglary under HRS § 708-811 (2014), determining that no probable
cause existed to support this element of the charge, and affirming the lower
court’s dismissal of the case); see also 75 Am. Jur. 2d Trespass § 191 (2013)
(observing in context of statutory elements of criminal trespass that “[w]hen
property is open to the public at the time of an alleged criminal trespass,
the state has the burden of proving that a lawful order excluding the
defendant from the premises [was] issued”).
      12
            We also note that Officer Lawson’s testimony at the motion to
dismiss proceeding regarding MPD’s policy on media contact suggested a lack
of a clear protocol on photographing and filming police officers in public.




                                      23
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


afforded by the Hawaii Constitution to be at least as expansive

as those provided by the United States Constitution.           See Crosby

v. State Dep’t of Budget & Fin., 76 Hawaii 332, 339 n.9, 876
P.2d 1300, 1307 n.9 (1994).      Indeed, we have considered that in

some circumstances, “this court may find that the Hawaii

Constitution affords greater free speech protection than its

federal counterpart.”     Id.; Oahu Publ’ns Inc. v. Ahn, 133 Hawaii

482, 494, 331 P.3d 460, 472 (2014).

          Although the First Amendment does not explicitly

protect the right to film or photograph matters of public

interest, the United States Supreme Court “ha[s] long recognized

that its protection does not end at the spoken or written word.”

Texas v. Johnson, 491 U.S. 397, 404 (1989); see also Oahu

Publ’ns Inc., 133 Hawaii at 494, 331 P.3d at 472 (stating that

“the First Amendment is ‘broad enough to encompass those rights

that, while not unambiguously enumerated in the very terms of

the Amendment, are nonetheless necessary to the enjoyment of

other First Amendment rights’” (quoting Globe Newspaper Co. v.

Superior Court for Norfolk Cty., 457 U.S. 596, 604 (1982))).

The Court has likewise considered that news gathering may

receive constitutional protection because “without some

protection for seeking out the news, freedom of the press could

be eviscerated.”    Branzburg v. Hayes, 408 U.S. 665, 681 (1972);


                                    24
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


see also Houchins v. KQED, Inc., 438 U.S. 1, 11 (1978) (“There

is an undoubted right to gather news ‘from any source by means

within the law’” (quoting Branzburg, 408 U.S. at 681-82)).             This

understanding of the First Amendment serves the core function of

“prohibit[ing] government from limiting the stock of information

from which members of the public may draw.”          First Nat’l Bank of

Boston v. Bellotti, 435 U.S. 765, 783 (1978).          The

constitutional safeguard extends beyond protection of the press,

id.; the “First Amendment protects the public’s right of access

to information about their officials’ public activities.” Fields

v. City of Philadelphia, 862 F.3d 353, 359 (3d Cir. 2017)

(emphasis added).

          Based on these principles, numerous jurisdictions have

held that the First Amendment affords individuals the right to

photograph and film police officers in public places.            In Glik

v. Cunniffe, for example, the First Circuit Court of Appeals

held that “filming of government officials engaged in their

duties in a public place, including police officers performing

their responsibilities,” is protected by the First Amendment.

655 F.3d 78, 82 (1st Cir. 2011).         The First Circuit explained

that “[g]athering information about government officials in a

form that can readily be disseminated to others serves a

cardinal First Amendment interest in protecting and promoting

‘the free discussion of governmental affairs.’”          Id. (quoting

                                    25
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


Mills v. Alabama, 384 U.S. 214, 218 (1966)).          Promotion of the

free discussion of government operations is particularly

desirable in the context of law enforcement officials because it

may “aid[] in the uncovering of abuses” and “have a salutary

effect on the functioning of government more generally.”            Id. at

82-83; see also Gentile v. State Bar of Nevada, 501 U.S. 1030,

1034-35 (1991) (observing that “dissemination of information

relating to alleged governmental misconduct” lies “at the core

of the First Amendment” (quoting Butterworth v. Smith, 494 U.S.
624, 632 (1990))).

          Several other federal courts have likewise concluded

that, in light of these considerations, individuals have a

constitutionally-protected First Amendment right to photograph

and film police officers in public.        See Turner v. Lieutenant

Driver, 848 F.3d 678, 690 (5th Cir. 2017) (“We agree with every

circuit that has ruled on this question: Each has concluded that

the First Amendment protects the right to record the police.”);

Smith v. City of Cumming, 212 F.3d 1332, 1333 (11th Cir. 2000)

(recognizing a “First Amendment right . . . to photograph or

videotape police conduct” because the amendment “protects the

right to gather information about what public officials do on

public property, and specifically, a right to record matters of

public interest”); Fordyce v. City of Seattle, 55 F.3d 436, 439

(9th Cir. 1995) (recognizing a “First amendment right to film

                                    26
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


matters of public interest” and “to gather news” in the context

of police officer’s alleged assault and battery against

individual filming the police officers assigned to work a

demonstration); ACLU of Illinois v. Alvarez, 679 F.3d 583, 595,

597-98 (7th Cir. 2012) (recognizing that the First Amendment

protects “[a]udio and audiovisual recording” and “gathering news

and information, particularly . . . about the affairs of

government” in the context of civil liberties organization’s

plan to make audiovisual recordings of police officers and

disseminate the recordings to the general public).

           Recently, the Third Circuit Court of Appeals

considered the right of bystanders to record police officers

performing their official duties.         Fields, 862 F.3d at 359.          The

Fields court noted that “to record what there is a right for the

eye to see and the ear to hear . . . lays aside subjective

impressions for objective facts.”         Id.    Thus, “to record is to

see and hear more accurately.”13        Id.     In addition to the

valuable benefit of recordings to facilitate discussion and be

broadly distributed, the Third Circuit observed that


     13
            Fields centered on whether there is a constitutional right to
film police activity in a public place. We agree with the observation of the
Fields court that a recording device serves to enhance the accuracy of
observation that is protected in its own right. 862 F.3d at 359. This is to
say that the right to record police is incidental to the broader right to
access information on the activities of public officials, and where recording
is constitutionally protected, observation without recording will generally
be likewise protected.



                                     27
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


          the proliferation of bystander videos has spurred action at
          all levels of government to address police misconduct and
          to protect civil rights. These videos have helped police
          departments identify and discipline problem officers. They
          have also assisted civil rights investigations and aided in
          the Department of Justice’s work with local police
          departments. And just the act of recording, regardless
          what is recorded, may improve policing. . . . And of
          particular personal concern to police is that bystander
          recordings can exonerate an officer charged with
          wrongdoing.

Id. at 360 (internal citations and quotation marks omitted).

The Fields court underscored that in order for the First

Amendment’s protection to have meaning, “the Amendment must also

protect the act of creating that material.”          Id. at 358.

          Courts that have held that the First Amendment

protects the right to photograph and film police officers in

public have also concluded that the right “is not without

limitations.”    Glik, 655 F.3d at 84.      Rather, the ability to

film law enforcement officials in the course of performing their

duties “may be subject to reasonable time, place, and manner

restrictions.”    Id.; see also Turner, 848 F.3d at 690; Smith,
212 F.3d at 1333; Alvarez, 679 F.3d at 605.          In Glik, the First

Circuit determined that it need not address the specific

parameters of what constituted a reasonable time, place, or

manner regulation because the individual’s “exercise of his

First Amendment rights fell well within the bounds of the

Constitution’s protections.” 655 F.3d at 84.      This was so

because (1) his filming occurred in a public park, (2) he video-

recorded the police officers from a “comfortable remove” and

                                    28
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


“‘neither spoke to nor molested them in any way’ (except in

directly responding to the officers when they addressed him),”

and (3) his recording was “peaceful” and “[did] not interfere

with the police officers’ performance of their duties.”             Id.

(quoting Iacobucci v. Boulter, 193 F.3d 14, 25 (1st Cir. 1999)).

           In Gericke v. Begin, 753 F.3d 1, 7 (1st Cir. 2014),

the First Circuit squarely addressed the issue of time, place,

and manner restrictions that it left open in Glik.            The Gericke

court first rejected an argument that its holding in Glik did

not apply to the filming of a traffic stop, holding that “First

Amendment principles apply equally to the filming of a traffic

stop and the filming of an arrest in a public park.” 753 F.3d

at 7.    However, the court reiterated that this right could be

limited by “reasonable” time, place, and manner restrictions

“when the circumstances justify them.”          Id. at 7-8.    The First

Circuit then specified that a time, place, or manner regulation

could be issued by law enforcement to an individual filming

police performing their duties in public “only if the officer

can reasonably conclude that the filming itself is interfering,

or is about to interfere, with [the officer’s] duties.”             Id. at

8.

           We agree with the reasoning of the First Circuit and

of other federal courts of appeal that have considered this

issue.    The rights to free speech and press serve not only to

                                     29
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


protect the individual’s right to self-expression, but also to

promote the vital goal of “affording the public access to

discussion, debate, and the dissemination of information and

ideas.”   Bellotti, 435 U.S. at 783.       Exercising the

constitutionally-protected rights to free speech and press plays

a crucial role in “informing and educating the public, offering

criticism, and providing a forum for discussion and debate.”

Id. at 781.   This aspect of the First Amendment is all the more

critical when the ideas and information sought to be

disseminated pertain to government officials and law enforcement

personnel, “who are granted substantial discretion that may be

misused to deprive individuals of their liberties.”           Glik, 655
F.3d at 82; see also Gentile, 501 U.S. at 1034-35.           Public

access to such information serves to guarantee “public oversight

of law enforcement” and “minimizes the possibility of abuse by

ensuring that police departments and officers are held

accountable for their actions.”       Peer News LLC v. City & Cty. of

Honolulu, 138 Hawaii 53, 73-74, 376 P.3d 1, 22-23 (2016)

(considering accessibility of police officer disciplinary

records under state public records law).         In light of these

principles, this court likewise concludes that the “filming of

government officials engaged in their duties in a public place,

including police officers performing their responsibilities,”

Glik, 655 F.2d at 82, is protected by the First Amendment to the

                                    30
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


United States Constitution and by the independent protections

afforded by article I, section 4 of the Hawaii Constitution.

          We also agree that this right is subject to reasonable

restrictions as to the time, place, and manner of the

photography or recording.      See Glik, 655 F.2d at 84; Turner, 848
F.3d at 690; Smith, 212 F.3d at 1333; Alvarez, 679 F.3d at 605;

Gericke, 753 F.3d at 7-8; Fields, 862 F.3d at 360.           Such

restrictions may be necessary to ensure that law enforcement

officials are capable of carrying out their duties and

maintaining the safety of both the general public and of the

individual conducting the photography or videography.            We are

persuaded that the threshold requirement for the issuance of

time, place, and manner restrictions as set forth by the First

Circuit in Gericke strikes the appropriate balance between

ensuring public safety, preserving law enforcement’s efficacy,

and protecting constitutional free speech and press rights.

          Thus, we conclude that the constitutionally-guaranteed

right to photograph or film the activities of police officers in

public may be limited by time, place, and manner restrictions so

long as a reasonable officer would conclude that the

individual’s action is interfering or about to interfere with




                                    31
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


the officer’s performance of his or her duties.14           See Gericke,
753 F.3d at 8; Fields, 862 F.3d at 360.          If issued, police

orders pertaining to the time, place, or manner of filming must

be narrowly tailored to mitigate the actual danger or risk posed

by the recording and leave open ample alternative channels to

engage in the protected activity, consistent with established

principles of First Amendment jurisprudence.15          See Turner, 848
F.3d at 690; Alvarez, 679 F.3d at 605, 607; see also State v.

Bloss, 64 Haw. 148, 160-61, 637 P.2d 1117, 1127-28 (1981)

(discussing permissibility of issuing time, place, and manner

restrictions on constitutionally-protected speech).

            As a necessary corollary to the requirement that a

time, place, and manner restriction be narrowly tailored and

leave open ample alternative channels of photographing or video

recording, the restriction in this context must also be specific

and “clear[ly] and unambiguous[ly]” communicated by the officer.

     14
            An order that a reasonable officer would conclude is necessary to
ensure the safety of all persons involved in a police stop--including the
safety of the officer--would be a reasonable restriction so long as it
satisfies other constitutional requirements. In evaluating what safety
precautions are necessary in the context of a stop conducted near moving
traffic, the officer may consider the risks posed by those vehicles.
      15
            As an alternative to ad hoc orders that may give rise to claims
of arbitrary enforcement, law enforcement or other government actors may
establish a uniform policy of time, place, or manner restrictions that are
narrowly tailored to prevent interference with legitimate police duties and
leave open ample alternate channels for accessing accurate information on
police activity. See Gericke, 753 F.3d at 7 (“Such a restriction could take
the form of a reasonable, contemporaneous order from a police officer, or a
preexisting statute, ordinance, regulation, or other published restriction
with a legitimate governmental purpose.”).



                                     32
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


See State v. Guyton, 135 Hawaii 372, 377-78, 351 P.3d 1138,

1143-44 (2015) (quoting LeMay v. Leander, 92 Hawaii 614, 625,

994 P.2d 546, 557 (2000)) (holding that a court injunction whose

violation subjects a party to criminal penalties must state its

terms clearly and unambiguously and “allow a person of ordinary

intelligence” to understand what acts are prohibited).            Thus,

the order or direction must be sufficiently clear and specific

so that ordinary individuals exercising their constitutional

rights to free speech can readily identify the conduct that the

order prohibits.    See id. (observing that requirements of

particularity and specificity are based in part on the concepts

of “fairness and due process,” which “dictate that a court order

must be sufficiently particular and definite so as to clearly

identify the conduct that it prohibits”).         Clarity and

specificity are all the more important in the context of the

offense charged in this case, as under HRS § 291C-23, mere lack

of compliance with a police officer’s verbal “order or

direction” renders conduct “unlawful” that otherwise may be

lawful and constitutionally protected.

          In this case, Russo was engaged in video recording

Officers Lawson and Fairchild as they conducted a traffic stop

pursuant to a scheduled law enforcement action.          Whether he was




                                    33
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


acting in an individual capacity or as a representative of the

media,16 Russo’s conduct in videotaping the police officers in

public was protected by the First Amendment to the United States

Constitution and article I, section 4 of the Hawaii

Constitution.

           Officers Lawson and Fairchild were entitled to issue

directives to regulate the time, place, and manner of Russo’s

video recording so long as the officers possessed an objectively

reasonable belief that Russo was interfering or about to

interfere with the ongoing traffic stop.          Assuming the officers

so concluded, any orders or commands they delivered were

required to be clear, specific, and narrowly tailored to

mitigate the actual danger or risk posed by the recording, and

the directives were required to leave open ample alternative

channels to observe the officers’ activities.

           In light of our disposition of other issues, we do not

determine whether the officers’ order to Russo satisfied these

requirements.     Rather, we observe that “[i]n our society, police

officers are expected to endure significant burdens caused by


     16
            As the Glik court correctly observed, “[i]t is of no
significance” whether the recording is conducted by “a private individual,
and not a reporter, gathering information about public officials.” 655 F.3d
at 83. The constitutional rights to free speech and press do not “inure[]
solely to the benefit of the news media; rather, the public’s right of access
to information is coextensive with that of the press.” Id.; accord Fields,
862 F.3d at 359.




                                     34
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


citizens’ exercise of their First Amendment rights,” and, to

ensure the protections that the First Amendment affords,

officers may often be expected to show restraint when “they are

merely the subject of videotaping that memorializes, without

impairing, their work in public spaces.”         Glik, 655 F.3d at 84.

           B. Russo’s Compliance with the Officers’ Order

          Probable cause to support a charge is “established by

‘a state of facts as would lead a person of ordinary caution or

prudence to believe and conscientiously entertain a strong

suspicion of the guilt of the accused.’”         State v. Atwood, 129

Hawaii 414, 419, 301 P.3d 1255, 1260 (2013) (quoting State v.

Chung, 75 Haw. 398, 409-10, 862 P.2d 1063, 1070 (1993)).

Although the evidence need not be sufficient to support a

conviction, see id., this court has concluded that the

requirement of probable cause is at least as demanding as the

preponderance of the evidence standard.         State v. Maganis, 109

Hawaii 84, 86-88, 123 P.3d 679, 681-83 (2005) (rejecting ICA’s

interpretation of probable cause as requiring a lesser quantum

of proof than the preponderance of the evidence standard as an

“unreasonabl[e]” “attempt to ‘water down’” the requirement).

          In this case, the parties agree that “the best

evidence is the video itself,” and the parties stipulated the

video into evidence.     In its oral ruling on Russo’s motion to

dismiss, the district court made findings based in large part on

                                    35
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


the video footage of the events leading up to and including

Russo’s arrest.17     The court determined that Russo was advised by

MPD that “he was in the area of operations where cars were being

pulled over” and that “he was in danger of being struck by a

vehicle.”    The court then found that Russo was “instructed

multiple times” by Officers Lawson and Fairchild to “step back

out of the area of operation,” but that Russo “did not comply

with the instructions to step back and continued to engage the

officers.”18

            The ICA majority concluded that these findings by the

district court demonstrated that probable cause existed to

support the charge against Russo for failure to comply with a

lawful order of a police officer in violation of HRS § 291C-23.

On certiorari to this court, Russo argues that the conclusions

drawn by the ICA and the district court with respect to his

compliance are inconsistent with the evidence because the video

recording clearly and unequivocally shows that he complied with

the officers’ order to stand and/or step back.

     17
            Because the parties agreed that the video was the best evidence
of what actually occurred and “the trial court is in no better position to
intelligently weigh the evidence than the appellate court,” this court may
review the video de novo. Fowler v. Weber, 607 N.W.2d 252, 254 (S.D. 2000)
(applying de novo review to video evidence).
      18
            In its COLs with respect to the charge of disorderly conduct, the
district court likewise concluded that “Russo refused to comply with the
lawful direction of police officers involved in Operation Recon to step out
of the area of operations.”




                                     36
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


          The video footage stipulated into evidence by the

parties shows that Russo did, in fact, comply with the officers’

order.   When Officer Fairchild instructed Russo to return to his

vehicle and turn on his hazard lights, Russo complied.            When

Officer Fairchild waved his hand and directed Russo to “step off

to the side” to avoid getting “run over,” Russo likewise

complied--responding, “Okay,” and walking away from the general

area to which Officer Fairchild had gestured.          When Russo was

subsequently approached and ordered by Officer Lawson to “stand

back there,” Russo complied by taking a few steps away from the

area and asking whether he could stand on private property.

When Officer Lawson responded that he could not and ordered him

to “stand back there,” Russo took several steps back towards the

highway and asked, “Can I stand on public property?”           When

Officer Lawson then threatened Russo with arrest, Russo

immediately began walking backwards, away from the area and

towards the general direction to which Officers Lawson and

Fairchild pointed.    For the remainder of the video, as the

police officers persisted in walking towards Russo and

commanding that he “stand back there,” Russo continued to walk

backwards and away from the traffic stop area.          It appears from

the video recording that Russo only stopped walking backwards

when he was physically prevented from doing so and arrested by

the officers.

                                    37
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


           Although Russo may have continued to engage Officers

Lawson and Fairchild in conversation and questions during the

encounter, the video itself plainly demonstrates that Russo

obeyed their command.      Russo appeared to make a concerted effort

to comply with the officers’ instructions, and the video shows

that he walked away or backwards when ordered by the officers to

step or stand back.19     The parties agreed that the video footage

was the best evidence of the encounter, and the footage impels

the conclusion that Russo did, in fact, comply with the

officers’ order.     Thus, given the evidence in this case, there

was no probable cause to support the charge of failure to comply

with a lawful order of a police officer in violation of HRS §

291C-23.   The facts and circumstances as adduced by the parties

at the motion to dismiss hearing would not cause a reasonable

person “to believe and conscientiously entertain a strong

suspicion,” Atwood, 129 Hawaii at 419, 301 P.3d at 1260 (quoting

Chung, 75 Haw. at 409-10, 862 P.2d at 1070), that Russo was

willfully failing or refusing to comply with any lawful order

issued by Officers Lawson and Fairchild.          Rather, as stated, the

     19
            We observe that the need for the officers to repeat the order to
“stand back there” may have stemmed from a lack of specificity and clarity
regarding where Russo could, in fact, stand. As stated, the “order or
direction” alleged to have been violated must be clearly and unambiguously
communicated so that an ordinary individual can identify the conduct that it
prohibits. See State v. Guyton, 135 Hawaii 372, 377-78, 351 P.3d 1138, 1143-
44 (2015).




                                     38
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


video evidence shows that Russo was complying with the officers’

order.20   Thus, the ICA erred in concluding otherwise.21

                             IV.    CONCLUSION

           Although the district court incorrectly concluded that

HRS § 291C-23 did not apply to Russo’s conduct and dismissed the

failure to comply charge on that basis, this court may affirm a

judgment of the lower court on any ground in the record that

supports affirmance, even if that ground was not expressly

relied upon by the lower court.        State v. Fukagawa, 100 Hawaii

498, 506-07, 60 P.3d 899, 907-08 (2002).          Here, an alternative

basis for dismissing the charge applies--namely, that probable

cause was lacking as to the charge of failure to comply with a

lawful order of a police officer pursuant to HRS § 291C-23.

Although the ICA correctly concluded that the district court

erred in its interpretation of the statute, the ICA erred to the

extent that it vacated the district court’s dismissal order and

remanded for further proceedings after determining that probable

cause existed to support a charge against Russo under HRS §

      20
            As noted above, because the video footage demonstrates that Russo
complied with the order given by Officers Lawson and Fairchild, we need not
address whether the order was “lawful”--that is, whether the order was
narrowly tailored, left open ample alternative channels to engage in the
constitutionally-protected activity, and was clearly conveyed using specific
and unambiguous terms.
      21
            To the extent that the district court’s findings and conclusions
are contrary to the video footage’s clear depiction of Russo’s compliance
with the officers’ order, they are clearly erroneous.




                                     39
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


291C-23.   Accordingly, we vacate the ICA’s May 1, 2017 Judgment

on Appeal and affirm the district court’s July 9, 2014 Notice of

Entry of Judgment And/Or Order dismissing charges against Russo

with prejudice for lack of probable cause.

Jacob K. Lowenthal,                      /s/ Mark E. Recktenwald
Benjamin E. Lowenthal, and
Samuel G. MacRoberts                     /s/ Paula A. Nakayama
for petitioner
                                         /s/ Sabrina S. McKenna
Richard K. Minatoya
for respondent                           /s/ Richard W. Pollack

                                         /s/ Michael D. Wilson




                                    40